Name: Commission Regulation (EEC) No 1457/88 of 27 May 1988 laying down interim protective measures in the fruit and vegetables sector as regards cauliflowers, tomatoes, peaches, nectarines, apricots and lemons for June 1988
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 28 . 5. 88 Official Journal of the European Communities No L 132/41 COMMISSION REGULATION (EEC) No 1457/88 of 27 May 1988 laying down interim protective measures in the fruit and vegetables sector as regards cauliflowers, tomatoes, peaches, nectarines, apricots and lemons for June 1988 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 155 thereof, marketing year ; whereas the amounts corresponding to the prices in force in the 1987/88 marketing year with the exception of the prices used for nectarines, which are products for which the prices and intervention system applies from the 1988 year only ; Whereas Spain during the first phase, and Portugal, during the first stage, are authorized to maintain, in the fruit and vegetables sector, the rules in force under the previous national arrangements for the organization of their domestic agricultural markets under the conditions laid down in Articles 133 to 135 and 262 to 265 respec ­ tively of the Act of Accession ; whereas, therefore, the amounts fixed in this Regulation are applicable only in the Community as constituted at 31 December 1985, HAS ADQPTED THIS REGULATION : Article 1 The intervention operations provided for in Articles 15 and 19 of Regulation (EEC) No 1035/72 shall be carried out at prices determined on the basis of the following amounts : 1 . For cauliflowers, for the period 1 to 30 June 1988 :  basic price : 24,97 ECU/100 kg net,  buying-price : 10,82 ECU/100 kg net. Those amounts relate to packed 'trimmed' , cauliflowers of Quality Grade I ; 2. For tomatoes :  basic price : Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1117/88 (2), Whereas, pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72, a basic price and a buying-in price must be fixed for each marketing year for each of the products listed in Annex II to that Regulation ; whereas the products in question, harvested in a given production year, are marketed, as regards :  cauliflowers, from May to April of the following year,  tomatoes, from January to December,  peaches and nectarines, from May to October,  apricots, from May to August,  lemons, from June to May of the following year ; Whereas, for those products in particular, the Council has not yet adopted the basic prices and the buying-in prices applicable from 1 June 1988 ; whereas the Commission, by virtue of the powers conferred on it by the Treaty must take the necessary ; interim protective measures to ensure that the common agricultural policy continues to operate in the fruit and vegetables sector in question ; whereas those measures are adopted as interim protective measures and without prejudice to the Council's prices decisions for 1988/89 ; Whereas, under those interim protective measures, the continuity of the intervention arrangements provided for in Articles 15 and 19 of the abovementioned Regulation (EEC) No 1035/72 must be ensured ; whereas, to that end, the amounts to be used in calculating the prices at which the abovementioned intervention operations take place should be fixed for June 1988 ; whereas the amounts to be used correspond to the basic and buying-in prices laid down by the Commission in its proposals to the Council for the fixation of the prices applicable in the 1988/89  from 11 to 20 June 1988 : 28,45 ECU/100 kg net,  from 21 to 30 June 1988 : 25,91 ECU/100 kg net,  buying-in pnce :  from 11 to 20 June 1988 : 10,82 ECU/100 kg net, «  from 21 to 30 June 1988 : 10,06 ECU/100 kg net. s Those prices relate to packed 'round' and 'ribbed tomatoes of Quality Grade I, size 57/67 mm ; (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 107, 28 . 4. 1988, p. 1 . No L 132/42 Official Journal of the European Communities 28 . 5. 88 3 . For peaches (not including nectarines) for the period 1 to 30 June 1988 :  basic price : 45,38 ECU/100 kg net,  buying-in price : 25,21 ECU/100 kg net. Those prices relate to packed peaches of the Amaden, Cardinal, Charles Ingouf, Dixired, Jeronimo, J.H. Hale, Merril Gemfree, Michelini, Red Haven, San Lorenzo, Springcrest and Springtime varieties of Quality Grade I, size 61 /67 mm ; 4. For nectarines, for the period 1 to 30 June 1988 :  basic price : 59,17 ECU/100 kg net,  buying-in price : 28,40 ECU/100 kg net. Those prices relate to . packed nectarines of the Armking, Crimsongold, Early Sungrand, Fantasia, Independence, Maygrand, Nectared, Snow Queen and Starkredgold varieties of Quality Grade I, size 61 /67 mm ; 5. For apricots, for the period 1 to 30 June 1988 :  basic price : 41,75 ECU/100 kg net,  buying-in price : 23,78 ECU/100 kg net. Those prices relate to packed apricots of Quality Grade I of a size over 30 mm ; 6. For lemons, for the period 1 to 30 June 1988 :  basic price : 43,72 ECU/100 kg net,  buying-in price : 25,69 ECU/100 kg net. Those prices relate to packed lemons of Quality Grade I, size 53/62 mm. N.B. The prices indicated Bo not include the impact of the cost of the packaging in which the product is presented. Article 2 This Regulation shall enter into force on 1 June 1988 . The provisions of this Regulation shall apply without prejudice to the decisions to be adopted by the Council pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1988 . For the Commission Frans ANDRIESSEN Vice-President \